DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 04, 2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  many references in the art disclose a door lock device comprises a handle and a thumb-turn operatively connected together for releasing a locking bolt while a latch bolt is released, such found in Fan (US 7,364,212).  The prior art of record does not teach or suggest, in the claimed combination, a door lock assembly comprising a cylinder lock, a multipoint locking mechanism and a remotely activated motorized mechanism comprises: a motor, a worm gear, a driven gear, and rotary locking spindle engagement means to transmit movement of the motor to a rotary locking spindle of the cylinder lock, the remotely activated motorized mechanism further comprising a multipoint monitoring system to determine an operational status of the multipoint locking mechanism and a rotary lock bolt monitoring system to determine an operational status of the lock bolt; and wherein the rotary locking spindle engagement means is arranged to directly engage a component of a thumb turn mechanism of a door lock.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang (US 2008/0127686) discloses an electronic door locking apparatus comprises a  mortise lock including dead bolt and latch bolt installed therein configured to easily open a door from outside by inserting a metal card having a magnet installed inside if a power source is not supplied or if the locking apparatus is not used due to other mechanical defects, and also able to perform a lock function since a dead bolt is locked if a handle grip of an outer unit is revolved upwards when there are defects in a driving motor or electronic components.
Fan (US 7,364,212) discloses door lock assembly comprises a handle and a thumb-turn, wherein the thumb-turn has a first spindle and engaged with the thumb-turn, an upper cam mounted on a rear end of the first spindle. The handle has a second spindle and engaged with the handle, and a lower cam with two shoulders mounted on a rear end of the second spindle and two slots are defined in the legs, and two springs are received in the longitudinal slots and are pressed between first stops and second stops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
May 26, 2022